Citation Nr: 1145317	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  07-21 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from December 1960 to April 1971 and from July 1972 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which in part, denied entitlement to TDIU.  

In November 2010, the veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

The case was previously before the Board in January 2011, when it was remanded for examination of the veteran and medical opinions.  The requested development has been completed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is in receipt of compensation for: post-operative herniated disc of the lumbar spine with left sciatica at a 40 percent disability rating; degenerative arthritis of the right knee at a 20 percent disability rating; radiculopathy of the right lower extremity at a 10 percent disability rating; radiculopathy of the left lower extremity at a 10 percent disability rating; status post amputation of the left little finger at a 10 percent disability rating; bipolar disorder at a 10 percent disability rating; tinnitus at a 10 percent disability rating; asbestosis at a 10 percent disability rating; tinnitus at a 10 percent disability rating; and hemorrhoids at a noncompensable (0%) disability rating.  This results in a combined disability rating of 80 percent.

2.  The Veteran meets the threshold requirements for a consideration of a schedular TDIU.

3.  Service-connected disabilities alone render the Veteran unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of TDIU below.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

If the total rating is based on a disability or combination of disabilities for which the Schedule of Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims entitlement to TDIU.  He asserts that his service-connected disabilities render him unemployable so as to warrant the assignment of a total, 100 percent, disability rating.  

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

The demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the veteran may be considered in assessing credibility.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

The Veteran is in receipt of service-connected compensation for: post-operative herniated disc of the lumbar spine with left sciatica at a 40 percent disability rating; degenerative arthritis of the right knee at a 20 percent disability rating; radiculopathy of the right lower extremity at a 10 percent disability rating; radiculopathy of the left lower extremity at a 10 percent disability rating; status post amputation of the left little finger at a 10 percent disability rating; bipolar disorder at a 10 percent disability rating; tinnitus at a 10 percent disability rating; asbestosis at a 10 percent disability rating; tinnitus at a 10 percent disability rating; and hemorrhoids at a noncompensable (0%) disability rating.  

The Veteran's service-connected disabilities result in combined 80 percent disability rating.  His service-connected degenerative disc disease of the lumbar spine is rated at a 40 percent disability rating.  Accordingly, the veteran meets the threshold rating criteria for consideration for a TDIU rating under 38 C.F.R. § 4.16(a).

The Veteran primarily asserts that his service-connected musculoskeletal disabilities render him unemployable.  

In September 2008 a VA general medical Compensation and Pension examination of the Veteran was conducted.  The medical examination report states in conclusion that the Veteran is not employable in jobs requiring physical work because of his service-connected and nonservice connected disabilities.  However, review of the rating decisions only indicates the presence of two minor nonservice connected disabilities.  The medical opinion specifically indicates physical limitation on work related to his service-connected disabilities of the lumbar spine and right knee.  The medical opinion also stated that the Veteran would be able to "do sedentary work which would not require lifting, twisting, bending, or prolonged sitting."  

In March 2010 another VA Compensation and Pension examination of the Veteran was conducted but the examination report did not offer an opinion as to the Veteran's employability.  Accordingly, the Board remanded the case for additional examination.  

In March 2011, the most recent VA Compensation and Pension examinations of the Veteran were conducted.  Psychiatric and audiology examinations at that time indicated that these service-connected disabilities on their own did not render the Veteran unemployable.  The findings of the musculoskeletal examination report are the most critical to the Veteran's claim for TDIU.  The examiner noted the Veteran's service-connected degenerative disc disease with radiating pain and that he was prescribed anti-inflammatory medication to treat his pain.  The examiner also noted the right knee arthritis that was also being treated with the same anti-inflammatory medication.  The examiner indicated that the Veteran's service-connected disabilities of the lumbar spine and right knee resulted in moderate to severe impairment with activities involving heavy lifting, bending, and stooping; the Veteran would not be able to work in an occupation involving such activities.  The examiner indicated that the Veteran would only be able to "engage in sedentary type work because of physical limitations related to his lumbar spine and his right knee."  

The Veteran's employment history is as a refrigeration and air conditioning technician.  His primary work experience has been the installation of these systems aboard ships, a heavy industrial environment.  Clearly, this field of employment involves heavy lifting, bending, and stooping which are precluded by the Veteran's service-connected low back and right knee disabilities.  The evidence establishes that the Veteran had to discontinue employment in this field because of his service-connected disabilities.  

The medical opinion in the 2008 VA examination report indicated that the Veteran would be able to "do sedentary work which would not require lifting, twisting, bending, or prolonged sitting."  It is difficult to imagine what form of sedentary work would not require prolonged sitting.  The 2011 VA examination report also indicates that the Veteran's service-connected musculoskeletal disabilities would permit him to engage in sedentary type work; however, this examination report did not indicate whether prolonged sitting would be difficult with the Veteran's service-connected disabilities.  

The Veteran presented sworn testimony at a hearing before the undersigned in November 2010.  At the hearing he testified that he had difficulty with prolonged sitting resulting in back pain.  The Veteran's testimony is credible, especially in light of supporting medical evidence showing that prolonged sitting also causes back pain for him.  

The Veteran's primary service-connected orthopedic disabilities are degenerative disc disease of the lumbar spine with radiculopathy into each of the lower extremities, and arthritis of the right knee.  The medical evidence establishes that the Veteran is unable to work in employment activities involving heavy lifting, bending, and stooping.  The Veteran's primary work experience is as a refrigeration and air conditioning technician involved in the installation of these systems aboard ships, a heavy industrial environment.  The 2008 and 2011 medical opinions indicate that the Veteran's service-connected disabilities do not preclude sedentary employment.  However, the 2008 medical opinion stated prolonged sitting was also precluded by the service-connected back disability.  The Veteran has also credibly testified about low back pain with prolonged sitting.  When all the evidence is considered, it shows that the Veteran's service-connected low back and right knee disabilities alone preclude employment in both physical and sedentary activities.  The criteria being met, entitlement to a TDIU is warranted.  


ORDER

Entitlement to a finding of TDIU is granted.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


